--------------------------------------------------------------------------------

Exhibit 10.1
 
Partners for Growth
 
Loan and Security Agreement
 
 

Borrower: Edgewave, Inc., a Delaware corporation Address:
15333 Avenue of Science, Suite 100, San Diego, CA 92128
    Date:
January 30, 2011

 
THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into on the above date
(the “Effective Date”) between PARTNERS FOR GROWTH III, L.P. (“PFG”), whose
address is 150 Pacific Avenue, San Francisco, CA 94111 and the borrower(s) named
above (jointly and severally, the “Borrower”), whose chief executive offices are
located at the above addresses  (“Borrower’s Address”). The Schedule to this
Agreement (the “Schedule”) being signed by the parties concurrently, is an
integral part of this Agreement.  (Definitions of certain terms used in this
Agreement are set forth in Section 7 below.)
 
1.LOANS.
 
1.1  Loans. PFG will make a loan to Borrower (the “Loan”) in the amount shown on
the Schedule and, notwithstanding any other provision of this Agreement,
provided no Default or Event of Default has occurred and is continuing at any
time a Loan is requested or made.
 
1.2   Interest.  All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement.  Interest shall be payable monthly, on the first
day of each month for interest accrued during the prior month. Overdue interest
and other monetary Obligations may, in PFG’s discretion, be charged to
Borrower’s loan account, and the same shall thereafter bear interest at the same
rate as the Loan.
 
1.3  Fees.  Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.
 
1.4  Loan Requests.  All requests made by Borrower in connection with the Loan
shall be made by facsimile or email, but the same shall not be deemed made until
PFG acknowledges receipt of the same by email or otherwise in writing. Loan
requests received after 12:00 Noon Pacific time will not be considered to have
been received by PFG until the next Business Day.  PFG may rely on any telephone
request for a Loan given by a person whom PFG believes in good faith is an
authorized representative of Borrower and Borrower will indemnify PFG for any
loss PFG suffers as a result of that reliance, unless caused by the gross
negligence or intentional misconduct of PFG.
 
1.5  Late Fee.  If any payment of accrued interest for any month or any other
monetary Obligation then due and payable is not made within three business days
after the later of the date a bill therefor is sent by PFG or three business
days after the due date therefor, or if any payment of principal or any other
payment is not made within three Business Days after the date due, then Borrower
shall pay PFG a late payment fee equal to 5% of the amount of such overdue
monetary Obligations in the first such instance of late payment and 10% of the
amount of each future such overdue monetary Obligation occurring
thereafter.  The provisions of this paragraph shall not be construed as PFG’s
consent to Borrower’s failure to pay any amounts when due, and PFG’s acceptance
of any such late payments shall not restrict PFG’s exercise of any remedies
arising out of any such failure, unless caused by the gross negligence or
intentional misconduct of PFG.
 
 
2.  SECURITY INTEREST.
 
2.1  Grant of Security Interest.  To secure the payment and per­formance of all
of the Obligations when due, Borrower hereby grants to PFG a continuing security
interest in, and pledges to PFG, all of the following (collectively, the
“Collateral”):  all right, title and interest of Borrower in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles (including without limitation all Intellectual Property);
all Investment Property; all Other Property; and any and all claims, rights and
interests in any of the above, and all guaranties and security for any of the
above, and all substitutions and replacements for, additions, accessions,
attachments, accessories, and improvements to, and proceeds  (including proceeds
of any insurance policies, pro­ceeds of proceeds and claims against third
parties) of, any and all of the above, and all Borrower’s books relating to any
and all of the above.
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
 
In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower covenants that the
fol­lowing representations will continue to be true, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and thereafter until all Obligations have been paid and performed
in full:
 
3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation.  Borrower shall give PFG 30 days’ prior written
notice before changing its jurisdiction or form of organization. Borrower is and
will con­tinue to be qualified and licensed to do business in all ju­risdictions
in which any failure to do so would result in a material adverse effect on
Borrower or its business. The execution, delivery and performance by Borrower of
this Agreement, and all other documents contemplated hereby (i) have been duly
and validly authorized, (ii) are enforceable against Borrower in accordance with
their terms (except as en­forcement may be limited by equitable principles and
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to creditors' rights generally), and (iii) do not violate Borrower’s
Constitutional Documents, or any law or any  material agreement or instru­ment
which is binding upon Borrower its property, and (iv) do not constitute grounds
for acceleration of any material indebtedness or obligation under any agreement
or instru­ment which is binding upon Borrower or its property.
 
3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Constitutional Documents.  Listed in the Representations are all prior names
of Borrower and all of Borrower’s present and prior trade names as of the date
hereof.  Borrower shall give PFG 30 days' prior written notice before changing
its name or doing business under any other name.  Borrower has complied, and
will in the future comply, in all material respects, with all laws relating to
the conduct of business under a fictitious business name, if applicable to
Borrower.
 
3.3  Place of Business; Location of Collateral.  As of the date hereof, the
ad­dress set forth in the heading to this Agreement is Borrower's chief
executive office.  In addition, as of the date hereof, Borrower has places of
business and Collateral is located only at the locations set forth in the
Representations.  Borrower will give PFG at least 30 days prior written notice
before opening any additional place of business, changing its chief execu­tive
office, or moving any of the Collateral to a location other than Borrower’s
Address or one of the locations set forth in the Representations, except that
Borrower may maintain sales offices in the ordinary course of business at which
not more than a total of $25,000 fair market value of Equipment is located.
 
3.4  Title to Collateral; Perfection; Permitted Liens.  
 
(a)Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to
Borrower.  The Collateral now is and will remain free and clear of any and all
Liens, except for Permitted Liens.  PFG now has, and will continue to have, a
First-Priority perfected and enforceable security in­terest in all of the
Collateral, subject only to Permitted Liens, and Borrower will at all times
defend PFG and the Collateral against all claims of others.  
 
(b)Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give PFG five Business Days advance written notice
before establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained to execute and deliver to PFG a
Control Agreement in form sufficient to perfect PFG’s security interest in the
Deposit Account and otherwise satisfactory to PFG in its good faith business
judgment.  
 
(c)In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify PFG thereof
in writing and provide PFG with such information regarding the same as PFG shall
request (unless providing such information would waive the Borrower’s
attorney-client privilege).  Such notification to PFG shall constitute a grant
of a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.
 
(d) No Non-Trivial part of the Collateral now is or will be affixed to any real
property in such a manner, or with such intent, as to become a
fixture.  Borrower is not and will not become a lessee under any real property
lease pursuant to which the lessor may obtain any rights in any of the
Collateral and no such lease now prohibits, restrains, impairs or will prohibit,
restrain or im­pair Borrower's right to remove any Collateral from the leased
premises.  Whenever any Collateral with  an aggregate value in excess of $10,000
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by PFG, use commercially reasonable efforts to cause
such third party to exe­cute and deliver to PFG, in form acceptable to PFG, such
waivers and subordinations as PFG shall specify in its good faith business
judgment.  Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.5  Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will promptly advise PFG in
writing of any material loss or damage to the Collateral.
 
3.6  Books and Records.  Borrower has maintained and will maintain at Borrower's
Address complete and accurate books and records, comprising an accounting system
in ac­cordance with GAAP.
 
3.7  Financial Condition, Statements and Reports.  All Financial Statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and fi­nancial condition of Borrower in all material respects, in
accordance with GAAP, at the times and for the pe­riods therein stated.  Between
the last date covered by any such statement provided to PFG and the date hereof,
there has been no Material Adverse Change.
 
3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all Non-trivial required Tax Returns and reports,
and Borrower has timely paid, and will timely pay, all Non-trivial Taxes now or
in the future owed by Borrower.  Borrower may, however, defer pay­ment of any of
the foregoing which are contested by Borrower in good faith, provided that
Borrower (i) contests the same by appropriate proceedings promptly and
diligently insti­tuted and conducted, (ii) notifies PFG in writing of the
commencement of, and any material development in, the proceedings, and (iii)
posts bonds, stays or takes any other steps required to keep the same from
becoming a lien upon any of the Collateral.  Borrower is unaware of any claims
or adjustments proposed for any of Borrower's prior tax years which could result
in additional Taxes becoming due and payable by Borrower.  Borrower has paid,
and shall continue to pay all amounts necessary to fund all pre­sent and future
pension, profit sharing and deferred com­pensation plans in accordance with
their terms, and Borrower has not and will not withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, in­cluding any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental Body.
 
3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all Legal
Requirements applicable to Borrower or its business, including, but not limited
to, those relating to Borrower's ownership of real or personal prop­erty, the
conduct and licensing of Borrower's business, and all environmental matters.
 
3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investiga­tion pending or (to best of Borrower’s knowledge) threat­ened against
or affecting Borrower in any court or before any Governmental Body (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000 or more in the
aggregate.
 
3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
 
3.12  No Default.  At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.
 
3.13 Protection and Registration of Intellectual Property Rights.  Borrower owns
or otherwise hold the right to use all intellectual property rights, including,
without limitation, all patents, copyrights, trademarks, Domain Rights (as
defined below), trade secrets and computer software, necessary for the conduct
of its business as currently conducted.  Borrower shall: (a) protect, defend and
maintain the validity and enforceability of its intellectual property, other
than intellectual property that is not material to Borrower’s business and that
Borrower has affirmatively determined not to maintain or to abandon; (b)
promptly advise PFG in writing of material infringements of its intellectual
property; and (c) not allow any intellectual property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without PFG’s
written consent.  If, before the Obligations have been paid and/or performed in
full, Borrower shall (i) acquire or apply for registration of any trademark,
service mark or trade name, (ii) apply for registration of any patent or obtain
any patent or patent application; (iii) create or acquire any published or
material unpublished works of authorship material to the business that is or is
to be registered with the U.S. Copyright Office or any non-U.S. equivalent; or
(iv) register or acquire any domain name or domain name rights, then the
provisions of Section 2.1 shall automatically apply thereto, and Borrower shall
use all commercially reasonable efforts to give PFG advance written notice
thereof and in any event shall thereafter give PFG prompt written notice thereof
(which for purposes hereof shall be deemed to be not more than three (3)
Business Days). Borrower shall further provide PFG with all information and
details relating to the foregoing and take such further actions as PFG may
reasonably request from time to time to enable PFG to perfect or continue the
perfection of PFG's interest in such Collateral.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.14  Domain Rights and Related Matters.  Borrower (a) is the sole record, legal
and beneficial owner of all domain names and domain name rights used in
connection with its business and that of its Subsidiaries, free and clear of any
rights or claims of any third party; (b) represents and warrants that the
information provided in the Representations with respect to domain names and
ownership thereof, domain registry, domain servers, location and administrative
contact information, web hosting and related services and facilities
(collectively, “Domain Rights”) is true, accurate and complete and Borrower
shall promptly notify PFG of any material changes to such information; (c) shall
maintain all Domain Rights that Borrower has not affirmatively determined to
abandon in full force and effect so long as any Obligations remain outstanding;
(d) shall, upon request of PFG, notify such third parties (including domain
registrars, hosting companies and internet service providers) of PFG’s security
interest in Borrower’s Domain Rights; and (e) shall promptly advise PFG in
writing of any Non-trivial disputes or infringements of its Domain Rights.
 
 
4.  ADDITIONAL DUTIES OF BORROWER.
 
Borrower will at all times comply with all of the following covenants throughout
the term of this Agreement:
 
4.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
 
4.2.  Remittance of Proceeds. Subject to the rights of the Senior Lender, all
proceeds arising from the disposition of any Collateral shall be delivered, in
kind, by Borrower to PFG in the original form in which re­ceived by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations in such order as PFG shall determine; pro­vided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to PFG (i) the proceeds of Accounts arising in the
ordinary course of business, or (ii) the pro­ceeds of the sale of worn out or
obsolete Equipment dis­posed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $100,000 or less (for all such
transactions in any fiscal year).  Borrower agrees that it will not commingle
proceeds of Collateral (other than those described in subclauses (i) and (ii)
above) with any of Borrower's other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for PFG, except as set forth above, and subject to the rights of the
Senior Lender. PFG may, in its good faith business judgment, require that all
proceeds of Collateral be de­posited by Borrower, subject to the rights of the
Senior Lender, into a Lock-Box account, or such other "blocked account" as PFG
may specify, pursuant to a blocked account agreement in such form as PFG may
specify in its good faith business judgment.  Nothing in this Section limits the
restrictions on disposi­tion of Collateral set forth elsewhere in this
Agreement.
 
4.3  Insurance.  Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably accept­able to PFG, in such form and amounts as PFG may reasonably
require and as are customary and in accordance with standard practices for
Borrower’s industry and locations, and Borrower shall provide evidence of such
insurance to PFG.  All such insurance policies shall name PFG as an additional
loss payee, and shall contain a lenders loss payee en­dorsement in form
reasonably acceptable to PFG.  Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
totaling less than $200,000, which shall, in the case of Equipment, be utilized
by Borrower for the re­placement of the Equipment with respect to which the
in­surance proceeds were paid, unless PFG consents to a different use of such
proceeds upon Borrower request. PFG may require reason­able assurance that the
insurance proceeds so released will be so used.  If Borrower fails to provide or
pay for any in­surance, PFG may, but is not obligated to, obtain the same at
Borrower's expense.  Borrower shall promptly de­liver to PFG copies of all
material reports made to insurance companies.
 
4.4  Reports.  Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.
 
4.5  Access to Collateral, Books and Records.  At rea­sonable times, and on
three (3) Business Days” notice, PFG, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower's books and
records. The foregoing inspections and audits shall be at Borrower’s expense and
the charge therefor shall be $850 per person per day (or such higher amount as
shall repre­sent PFG’s then current standard charge for the same), plus
reasonable out-of-pocket expenses, provided that so long as no Default or Event
of Default has occurred and is then continuing and no prior inspection or audit
has revealed material deficiencies or inaccuracies in Borrower’s books and
records, only one such inspection and audit shall be at Borrower’s expense
during any calendar year. So long as no Default or Event of Default has occurred
and is continuing, PFG shall use reasonable commercial efforts to coordinate
with the Senior Lender or rely upon audits conducted by the Senior Lender.
Notwithstanding the foregoing, Borrower shall not be required to disclose to PFG
any document or information (i) where disclosure is prohibited by applicable law
or any agreement binding on Borrower, or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product.  If Borrower is
withholding any information under the preceding sentence, it shall so advise PFG
in writing, giving PFG a general description of the nature of the information
withheld.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.6  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without PFG's prior written consent (which shall be a matter of its
good faith business judgment and shall be conditioned on Borrower then being in
compliance with the terms of this Agreement), do any of the following:  
 
(i) permit or suffer any Change in Control;
 
(ii) acquire any assets with an aggregate value in excess of $100,000 in any
calendar year, except in the ordinary course of business, or make any
Investments other than Permitted Investments;
 
(iii) enter into any other transactions with an aggregate value in excess of
$100,000 in any calendar year outside the ordinary course of business;
 
(iv) sell or transfer any Collateral (including without limitation the sale or
transfer of Collateral which is then leased back by Borrower), except for (A)
the sale of finished Inventory in the ordinary course of Borrower's business,
and except for the sale of obsolete or unneeded Equipment and Inventory in the
ordinary course of business, (B) the making of Permitted Investments, (C) the
granting of Permitted Liens, (D) the non-exclusive licensing of Intellectual
Property in the ordinary course of business, and (E) the exclusive licensing of
Intellectual Property in the ordinary course of business, but subject to a
$50,000 annual aggregate maximum in transaction value among all such licenses;
 
(v) store any Inventory or other Collateral with any ware­houseman or other
third party with an aggregate value (for each such warehouseman or other third
party) in excess of $100,000, unless there is in place a bailee or similar
agreement in such form as PFG shall specify in its good faith business judgment;
 
(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other con­tingent basis, provided that Borrower shall be entitled to sell
Inventory on an evaluation basis in the ordinary course of business; provided
however, that Inventory sales to customers on a money-back guaranty in the
ordinary course of Borrower’s sales policies shall be permitted;
 
(vii) make any loans of any money or other assets, other than Permitted
Investments;
 
(viii) incur any Indebtedness, other than Permitted Indebtedness;
 
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity, other than Permitted Indebtedness;
 
(x) pay or declare any dividends on Borrower's stock (except for dividends
payable solely in stock of Borrower);
 
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's stock, except as required in the ordinary course of business and
consistent with past practice in connection with redeeming or purchasing stock
of departing employees, up to a maximum aggregate of $50,000 in any fiscal year;
 
(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto;
 
(xiii) without at least ten (10) days prior written notice to PFG: (1) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than $10,000 in Borrower’s assets or
property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization;
 
(xiv) cause or permit the Dormant Subsidiary to conduct business or otherwise
trade, own assets other than the assets it owns on the date hereof or otherwise
enter into or conduct any transactions with the Dormant Subsidiary;
 
(xv) liquidate or dissolve or elect to liquidate or dissolve; or
 
 
-5-

--------------------------------------------------------------------------------

 
 
(xvi) the Board of directors shall resolve to or approve any of the foregoing
actions in clauses (i) through (xv), inclusive.  
 
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transac­tion.  
 
4.7  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with re­spect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
 
4.8  Changes.  Borrower agrees to promptly notify PFG in writing of any material
changes in the information set forth in the Representations. Changes to the
information set forth in Part A, Sections 1, 2, 3 (other than de minimis in
relation to dollar value of collateral), 4(a), 4(c), 4(d), 4(e), 5 and 6, and in
Part B, Section 8, and Part C Sections 11(a), (b) and (c) and Sections 12 and 13
of the Representations shall be conclusively deemed material.
 
4.9  Further Assurances.  Borrower agrees, at its ex­pense, on reasonable
request by PFG, to execute all documents and take all actions, as PFG, may, in
its good faith business judgment, deem neces­sary or useful in order to perfect
and maintain PFG's perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.
 
 
5.  TERM.
 
5.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date(s) set forth on the Schedule (the "Maturity Date”), subject to Sections
5.2, 5.3 and 5.4, below.
 
5.2  Early Termination.  This Agreement may be termi­nated prior to the Maturity
Date as follows:  (i) if expressly permitted in the Schedule, by Borrower,
effective three Business Days after written notice of termination is given to
PFG; or (ii) by PFG at any time after the occurrence and during the continuance
of an Event of Default, without notice, effective immediately.  
 
5.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of PFG's security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; pro­vided that PFG may, in its sole discretion, refuse to make any further
Loans after termination.  No termination shall in any way affect or impair any
right or remedy of PFG, nor shall any such termination re­lieve Borrower of any
Obligation to PFG, until all of the Obligations have been paid and performed in
full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, PFG shall promptly terminate its financing
statements with respect to the Borrower and de­liver to Borrower such other
documents as may be required to fully terminate PFG's security interests.
 
5.4  Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, all covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 8.8 to indemnify PFG shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
 
6.  EVENTS OF DEFAULT AND REMEDIES.
 
6.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” un­der this Agreement, and Borrower shall give
PFG im­mediate written notice thereof:
 
(a) Any warranty, represen­tation, covenant, statement, report or certificate
made or delivered to PFG by Borrower or any of Borrower's officers, em­ployees
or agents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or
 
(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three (3) Business Days after the date due; or
 
(c) Borrower (i) shall fail to comply with any of the financial covenants set
forth in the Schedule, or (ii) shall breach any of the provisions of Section 4.6
hereof, or (iii) shall fail in any material respect to perform any other
Non-trivial non-monetary Obligation which by its nature cannot be cured, or (iv)
shall fail to permit PFG to conduct an inspection or audit as provided in
Section 4.5 hereof or (v) shall fail to provide PFG with a Report under Section
6 of the Schedule within three (3) Business Days after the date due; or
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d) Borrower shall fail to per­form any other non-monetary Obligation, which
failure is not cured within fifteen (15) Business Days after the date due; or
 
(e) any levy, assessment, attachment or seizure is made on all or any
Non-trivial part of the Collateral which is not cured within five (5) Business
Days af­ter the occurrence of the same, or any lien or encum­brance (other than
a Permitted Lien) is made on all or any Non-trivial part of the Collateral which
is not cured within 20 calendar days af­ter the occurrence of the same; or
 
(f) any default or event of default occurs under any obligation secured by a
Permitted Lien, which is not cured within any applicable cure period or waived
in writing by the holder of the Permitted Lien; or
 
(g) Borrower breaches any material contract or obligation, which has resulted or
may reasonably be ex­pected to result in a Material Adverse Change; or
 
(h) Dissolution, termina­tion of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custo­dian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any juris­diction, now or in the future in effect, or Borrower shall
generally not pay its debts as they become due, or Borrower shall conceal,
remove or transfer any part of its property, with intent to hinder, delay or
defraud its creditors, or make or suffer any transfer of any of its prop­erty
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or
 
(i) the com­mencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganiza­tion, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any juris­diction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or
 
(j) revocation or termination of, or limita­tion or denial of liability upon,
any guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or
 
(k) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or
 
(l) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordina­tion
agreement; or
 
(m) a default or breach shall occur under any other Loan Document, which default
or breach shall be continuing after the later of any applicable expressly
specified cure period of five (5) Business Days; or
 
(n) a Material Adverse Change shall occur.  
 
PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.  
 
6.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, PFG, at its option, and without notice or
demand of any kind (all of which are hereby expressly waived by Borrower), may
do any one or more of the following: (a) Cease making Loans or other­wise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and de­clare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any de­ferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
subject to the rights of the Senior Lender, take posses­sion of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower's premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custo­dian to
remain on the premises in exclusive control thereof, without charge for so long
as PFG deems it necessary, in its good faith business judgment, in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should PFG seek to take posses­sion of any of
the Collateral by court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that PFG retain possession of, and not
dis­pose of, any such Collateral until after trial or final judg­ment; (d)
subject to the rights of the Senior Lender, require Borrower to assemble any or
all of the Collateral and make it available to PFG at places desig­nated by PFG
which are reasonably convenient to PFG and Borrower, and to remove the
Collateral to such locations as PFG may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Borrower's premises, vehicles, hoists, lifts, cranes, and other
Equip­ment and all other property without charge; (f) subject to the rights of
the Senior Lender, sell, lease or otherwise dispose of any of the Collateral, in
its condi­tion at the time PFG obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, ex­change or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale.  PFG shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as PFG deems reasonable, or on PFG's premises, or elsewhere and the
Collateral need not be located at the place of dis­position.  PFG may directly
or through any affiliated company purchase or lease any Collateral at any such
pub­lic disposition, and if permissible under applicable law, at any private
disposition.  Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Subject to the
rights of the Senior Lender, demand payment of, and collect any Accounts and
General Intangibles comprising Collateral and, in connec­tion therewith,
Borrower irrevocably authorizes PFG to endorse or sign Borrower's name on all
collections, receipts, instruments and other documents, to take posses­sion of
and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in PFG's good
faith business judgment, to grant extensions of time to pay, compromise claims
and settle Accounts and the like for less than face value; (h) Subject to the
rights of the Senior Lender, exercise any and all rights under any present or
future control agreements relating to Deposit Accounts or Investment Property;
and (i) Demand and receive possession of copies of any of Borrower's federal and
state income tax returns and the books and records utilized in the preparation
thereof or re­ferring thereto.  All reasonable attorneys' fees, expenses, costs,
liabilities and obligations incurred by PFG with respect to the foregoing shall
be added to and become part of the Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.  Without limiting any of PFG's rights and remedies, from
and after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be the Default Rate.
 
 
-7-

--------------------------------------------------------------------------------

 
 
6.3  Standards for Determining Commercial Reasonableness.  Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclu­sively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00
p.m.;  (v) Payment of the purchase price in cash or by cashier’s check or wire
transfer is required; and (vi) With respect to any sale of any of the
Collateral, PFG may (but is not obligated to) direct any prospective purchaser
to ascertain directly from Borrower any and all information concerning the
same.  PFG shall be free to employ other methods of noticing and selling the
Collateral, in its discretion, if they are commercially reasonable.
 
6.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any docu­ments that PFG
may, in its good faith business judgment, deem advis­able in order to perfect
and maintain PFG's security in­terest in the Collateral, or in order to exercise
a right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; en­dorse the name of Borrower upon any instruments, or
doc­uments, evidence of payment or Collateral that may come into PFG's
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (f) Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower's taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or con­trol of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; (j) Execute on behalf of Borrower and
file in Borrower’s name such documents and instruments as may be necessary or
appropriate to effect the transfer of Domain Rights, domain names, domain
registry administrative contacts and domain and website hosting services into
the name of PFG or its designees, and (k) Take any action or pay any sum
re­quired of Borrower pursuant to this Agreement and any other Loan
Documents.  Any and all reasonable sums paid and any and all reasonable costs,
expenses, lia­bilities, obligations and attorneys' fees incurred by PFG with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations.  In no event shall
PFG's rights under the foregoing power of attorney or any of PFG's other rights
under this Agreement be deemed to indicate that PFG is in control of the
busi­ness, management or properties of Borrower.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency.  If, PFG, in its good faith business judgment,
directly or indirectly en­ters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.
 
6.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party un­der the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from sub­sequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and ef­fect until all
of the Obligations have been fully paid and performed.
 
 
7. DEFINITIONS.  As used in this Agreement, the fol­lowing terms have the
following meanings:
 
“Account Debtor” means the obligor on an Account.
 
“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
 
 “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
Subsidiary of such Person, or any Person directly or indirectly through any
other Person controlling, controlled by or under common control with such
Person.
 
“Business Day” means a day on which PFG is open for business.
 
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing fifty percent (50%) or more of the combined
voting power of Borrower’s then outstanding securities; or (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directions at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.
 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.
 
“Collateral” has the meaning set forth in Section 2 above.
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” means Borrower’s certification of its compliance with
the terms and conditions of this Agreement and such other matters as PFG may
require to be addressed in such certificate, in the form as initially set forth
as Exhibit B hereto, as such form may be amended from time to time upon advance
notice from PFG.
 
“Constitutional Document” means in relation to any Borrower, such Borrower’s
articles of incorporation, formation or association, certificate of
incorporation or formation, by-laws or other or other document or instrument
required or customary in such Borrower’s jurisdiction of formation, principal
place of business or operation, including such Borrower’s agreements with
shareholders and joint venture partners.
 
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
 
“Control Agreement” means a written agreement among PFG, Borrower and a
depositary bank or other custodian in respect of Borrower’s deposit accounts,
securities accounts and investment accounts by which the depositary bank or
other custodian, as appropriate, agrees to comply with instructions given from
time to time by PFG directing the disposition of the funds, investments and
securities in Borrower’s deposit, investment and securities accounts without
further consent of Borrower, which instructions may include not complying with
instructions (which term may include the honoring of checks written by Borrower
against funds in said accounts) given by Borrower.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” means the lesser of eighteen percent (18%) per annum and the
maximum rate of interest that may lawfully be charged to a commercial borrower
under applicable usury laws.
 
“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.
 
“Dormant Subsidiary” means St. Bernard U.K. Software Ltd., a company
incorporated in England and Wales with UK company number 3559329.
 
“Eligible Billings” means invoices sent to Borrower’s customers arising in the
ordinary course of Borrower's business from the sale of goods or the rendition
of services, consistent with past recognition policies of the company; provided
that such invoices (for purposes of being considered for Eligible Billings) may
not be owing from an Affiliate of Borrower or any Person with respect to which
there is material dispute involving Borrower.
 
“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.
 
“Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.
 
“Financial Statements” means consolidated financial statements of Borrower,
including a balance sheet, income statement and cash flow and, in the case of
monthly-required financial statements, showing data for the month being reported
and a history showing each month from the beginning of the relevant fiscal
year. 
 
“First-Priority” means, in relation to PFG’s security interest in Collateral, a
security interest that is prior to any other security interest, with the
exception of security interests corresponding to Permitted Liens that are
expressly stated to be senior in priority and payment to the security interests
of PFG, including any security interest securing Senior Debt.
 
“GAAP” means U.S. generally accepted accounting principles consistently applied.
 
“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
 
“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Governmental Body” means any: (a) nation, principality, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, unit,
body or entity and any court or other tribunal); or (d) individual, entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
 
“including” means including (but not limited to).
 
“Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, and (d) capital lease obligations.
 
“Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights as described in Section 3.14 hereof, (g)
computer software and computer software products; (h) designs and design rights;
(i) technology; (j) all claims for damages by way of past, present and future
infringement of any of the rights included above; and (k) all licenses or other
rights to use any property or rights of a type described above.
 
“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
 
“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.
 
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
“Knowledge” or “best of knowledge” and words of similar import mean either (i)
the actual knowledge of Borrower’s Chief Executive Officer, President, Chief
Financial Officer and Corporate Controller (if any), or any persons succeeding
or performing the responsibilities of such identified positions, or (ii) such
knowledge as the persons in such identified positions would have assuming (A)
Borrower policies in accordance with generally-accepted norms of corporate
governance and (B) the actual exercise of reasonable diligence and prudence by
such persons in accordance with such policies.
 
“Legal Requirement” means any written local, municipal, foreign or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation that is, has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body and
applicable to Borrower, its assets, business or Collateral.
 
“Lien” or “lien” is a security interest, claim, mortgage, deed of trust, levy,
charge, pledge or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Lock-Box” means a bank account mechanism whereby Borrower instructs its Account
Debtors to pay proceeds of Accounts (including accounts receivable) into an
account owned by PFG, from which PFG, in its discretion, disburses funds to
Borrower.
 
“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of PFG’s security interests in the Collateral.
 
“Non-Overdue Senior Monetary Obligations” means, at any time, the amount of
monetary Obligations other than principal Indebtedness owed by Borrower to the
Senior Lender but not then due, such as accrued and unpaid interest not yet due.
 
"Obligations" means all present and future Loans, ad­vances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, including obligations and covenants intended to survive the
termination of this Agreement, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives purchased or otherwise issued to PFG
from time to time, whether aris­ing from an extension of credit, opening of a
letter of credit, banker's acceptance, loan, guaranty, indemnifica­tion or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by PFG in Borrower's debts owing to
oth­ers), absolute or contingent, due or to become due, includ­ing, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, collateral monitoring fees, closing fees, facility
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents.
 
“Ordinary (or “ordinary”) course of business” and derivatives shall apply to an
action taken or an action required to be taken and not taken by or on behalf of
a Borrower. An action will not be deemed to have been taken in the “ordinary
course of business” unless: (a) such action is (i) consistent with its past
practices (if such type of action has been taken in the past and, if not, such
action shall be deemed not in the ordinary course of business) and (ii) similar
in nature and magnitude to actions customarily taken by it; (b) such action is
taken in accordance with sound and prudent business practices in its
jurisdiction of organization; and (c) such action is not required to be
authorized by its shareholders and does not require any other separate or
special authorization of any nature.
 
“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such terms as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
 
“Payment” means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower’s outstanding Obligations.
 
“Permitted Indebtedness” means:
 
(i) the Loans and other Obligations; and
 
(ii) Indebtedness existing on the date hereof and shown on Exhibit A hereto;
 
(iii) Subordinated Debt;
 
(iv) Indebtedness owing to Senior Lender not to exceed the Senior Debt Limit
specified in the Schedule;
 
(v) other Indebtedness secured by Permitted Liens;
 
(vi) Indebtedness to trade creditors incurred in the ordinary course of
business;
 
(vii) without limiting the scope of clause (iii), Indebtedness to holders of
Secured Subordinated Convertible Notes issued under the Subordinated Note
Financing; and
 
(viii) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $500,000 at any time outstanding, which
has been reported to PFG in writing, and, in the case of reimbursement
obligations to the Senior Lender in respect of letters of credit which do not
exceed the Senior Debt Limit (taking into account all other Indebtedness to
Senior Lender).
 
“Permitted Investments” are:
 
(i) Investments (if any) shown on Exhibit A and existing on the date hereof;
 
(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any State maturing within 1 year from its
acquisition;
 
 
-12-

--------------------------------------------------------------------------------

 
 
(iii) commercial paper maturing no more than 1 year after its creation and
having the highest rating from either Standard & Poor's Corporation or Moody's
Investors Service, Inc;
 
(iv) Investments in Subsidiaries existing on the date hereof;
 
(v) advances to employees in the ordinary course of business for reimbursable
business expenses, not to exceed $25,000 in the aggregate in any fiscal year;
and
 
(vi) bank certificates of deposit issued maturing no more than 1 year after
issue.
 
“Permitted Liens” means the following:
 
(i) purchase money Liens securing no more than $300,000 in the aggregate amount
among all Borrowers on specific items of Equipment acquired or held by Borrower
incurred for financing the acquisition of such Equipment or on existing
Equipment when acquired, so long as in each case the Lien is confined to the
property and improvements and the proceeds of such Equipment;
 
(ii) leases of specific items of Equipment;
 
(iii) Liens for Taxes not yet payable;
 
(iv) additional security interests and liens consented to in writing by PFG,
which consent may be withheld in its good faith business judgment. PFG will have
the right to require, as a condition to its consent under this sub­paragraph
(iv), that the holder of the additional Lien execute a subordination agreement
on PFG’s then standard form, acknowledge that its Lien and repayment is
subordinate to the Lien in favor of PFG and PFG’s prior repayment, and agree not
to take any action to enforce its subordinate security interest so long as any
Obligations remain outstanding, and that Borrower agrees that any un­cured
default in any obligation secured by the subordinate security interest shall
also constitute an Event of Default under this Agreement;
 
(v) Liens being terminated substantially concurrently with this Agreement;
 
(vi) Liens of materialmen, mechanics, ware­housemen, carriers, or other similar
liens arising in the or­dinary course of business and securing obligations which
are not delinquent;
 
(vii) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or re­placement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebted­ness being extended, renewed or refinanced does not in­crease;
 
(viii) Liens in favor of customs and revenue author­ities which secure payment
of customs duties in connec­tion with the importation of goods;
 
(ix) statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) securing
only customary charges and fees in connection with such accounts;
 
(x) Liens in favor of holders of Secured Subordinated Convertible Notes issued
under the Subordinated Note Financing; and
 
(xi) Liens in favor of Senior Lender securing an amount not in excess of the
Senior Debt Limit.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organiza­tion, association, corporation, government, or
any agency or political division thereof, or any other entity.
 
“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.
 
“Security Instruments” means financing statements filed under the Code in any
jurisdiction in which such financing statements may be filed, fixed and floating
charges, share charges, mortgage debentures, and any other notices, instruments
and filings that reflect the “all assets” security granted to PFG by Borrower in
this Agreement and the other Loan Documents.
 
“Senior Lender” has the meaning set forth in Section 8 of the Schedule.
 
“Secured Subordinated Convertible Notes” has the meaning set forth in Section
9(o) of the Schedule.
 
“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG (pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor), on terms acceptable to PFG in its
absolute discretion.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Subordinated Note Financing” means that certain ongoing Secured Subordinated
Convertible Note financing of Borrower in a maximum aggregate principal amount
of $7,000,000.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
 
“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), that is, has been or may in the future be (a)
imposed, assessed or collected by or under the authority of any Governmental
Body, or (b) payable pursuant to any tax-sharing agreement or similar contract.
 
“Tax Return” means, in relation to Borrower, its assets, business and
Collateral, any return (including any information return), report, statement,
declaration, estimate, schedule, notice, notification, form, election,
certificate or other document or information that is, has been or may in the
future be filed with or submitted to, or required to be filed with or submitted
to, any Governmental Body in connection with the determination, assessment,
collection or payment of any Tax or in connection with the administration,
implementation or enforcement of or compliance with any Legal Requirement
relating to any Tax.
 
“Transfer” or “transfer” shall include any sale, assignment with or without
consideration, encumbrance, hypothecation, pledge, or other transfer or
disposition of any kind, including, but not limited to, transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary or by operation of
law, directly or indirectly.
 
“Trivial” and “Non-trivial” mean trivial and non-trivial, respectively, from the
perspective of a reasonable lender in PFG’s position, as determined by PFG in
its good faith business discretion, and “Non-trivial” includes a lesser level of
significance that does the term “material.”
 
Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
 
 
8.GENERAL PROVISIONS.
 
8.1  Confidentiality.  PFG agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by PFG from the Borrower, which indicates
that it is confidential, including business plans and forecasts, non-public
financial information, confidential or secret processes, formulae, devices and
contractual information, customer lists, and employee relation matters, provided
that PFG may disclose such information (i) to its officers, directors,
employees, attorneys, accountants, affiliates, participants, prospective
participants, assignees and prospective assignees, and such other Persons to
whom PFG shall at any time be required to make such disclosure in accordance
with applicable law or legal process, and (ii) in its good faith business
judgment in connection with the enforcement of its rights or remedies after an
Event of Default, or in connection with any dispute with Borrower or any other
Person relating to Borrower.  The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of PFG relating to Borrower.
 
8.2  Interest Computation.  In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.
 
8.3 Payments. If no Default or Event of Default has occurred and is continuing,
all payments shall be applied (i) first, to accrued and unpaid interest and fees
(ii) second, to the principal amount of Loans then due and payable and (iii)
third, as a prepayment of principal Obligations not then due. If a Default or
Event of Default has occurred and is continuing, payments may be applied, and in
PFG's good faith business judgment reversed and re-applied, to the Obligations,
in such order and manner as PFG shall determine in its good faith business
judgment.
 
8.4  Monthly Accountings.  PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and bind­ing on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of er­rors discovered by PFG), unless Borrower notifies PFG in
writing to the contrary within 90 days after such account is rendered,
describing the nature of any al­leged errors or omissions.
 
8.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt re­quested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), or by
electronic mail to the most recent electronic mail address for Borrower provided
for the chief financial officer or financial controller executing the
Representations (and if by electronic mail, with an electronic delivery and/or
read receipt), addressed to PFG or Borrower at the addresses shown in the
heading to this Agreement, in the Representations or at any other address
designated in writing by one party to the other party. All no­tices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expira­tion of one Business Day following delivery to the
private delivery service, or two Business Days following the de­posit thereof in
the United States mail, with postage pre­paid, or on the first business day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein.
 
 
-14-

--------------------------------------------------------------------------------

 
 
8.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.
 
8.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be exe­cuted in connection herewith are the final, entire
and com­plete agreement between Borrower and PFG and super­sede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
under­standings, representations or agreements between the par­ties which are
not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.
 
8.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Borrower to strictly comply with any of the pro­visions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and re­ceive strict compliance therewith.  Any waiver of any de­fault shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of de­fault or dishonor, notice of payment and
nonpayment, re­lease, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by PFG on which Borrower is or may in any way be liable, and
notice of any action taken by PFG, unless expressly required by this Agreement.
Borrower hereby agrees to indemnify PFG and its affiliates, subsidiaries,
parent, directors, officers, employees, agents, and attorneys, and to hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
reasonable attor­neys' fees), of every kind, which they may sustain or incur
based upon or arising out of any of the Obligations, or any relationship or
agreement between PFG and Borrower, or any other matter, relating to Borrower or
the Obligations; provided that this indemnity shall  not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.
 
8.9  No Liability for Ordinary Negligence.  Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, de­mands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct.
 
8.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
offi­cer of PFG.
 
8.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.
 
8.12  Attorneys’ Fees and Costs.  Borrower shall reim­burse PFG for all
reasonable attorneys' fees and all fil­ing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by PFG, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys' fees and costs
PFG incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; en­force, or seek to
enforce, any of its rights; prosecute ac­tions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceed­ing;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; exam­ine, audit, copy, and inspect any of the Collateral or any of
Borrower's books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce PFG’s secu­rity interest in, the Collateral; and otherwise
represent PFG in any litigation relating to Borrower. If either PFG or Borrower
files any lawsuit against the other predicated on a breach of this Agreement,
the prevailing party in such action shall be entitled to recover its reason­able
costs and attorneys' fees, including (but not limited to) reasonable attorneys'
fees and costs incurred in the en­forcement of, execution upon or defense of any
order, de­cree, award or judgment.  All attorneys' fees and costs to which PFG
may be entitled pursuant to this Paragraph shall immediately become part of
Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
 
 
-15-

--------------------------------------------------------------------------------

 
 
8.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void.  No consent by PFG to any assignment shall re­lease Borrower from its
liability for the Obligations.
 
8.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the re­lease of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.
 
8.15  Limitation of Actions. Any claim or cause of action by Borrower on the one
hand and PFG on the other hand against the other party, its respective
directors, officers, employees, agents, accountants or attorneys, based upon,
arising from, or relating to this Loan Agreement, or any other Loan Document, or
any other transaction contemplated hereby or thereby or relating hereto or
thereto, or any other matter, cause or thing whatsoever, incurred, done, omitted
or suffered to be done by Borrower or PFG, as the case may be, or any of their
respective directors, officers, employees, agents, accountants or attorneys,
shall be barred unless asserted by a party by the commencement of an action or
proceeding in a court of competent jurisdiction by (a) the filing of a complaint
within one year after the earlier to occur of (i) the first act, occurrence or
omission upon which such claim or cause of action, or any part thereof, is
based, or (ii) the date this Agreement is terminated, and (b) the service of a
summons and complaint on an officer of Borrower or PFG, as the case may be, or
on any other person authorized to accept service on behalf of such party, within
thirty (30) days thereafter.  The parties agrees that such one-year period is a
reasonable and sufficient time for a party to investigate and act upon any such
claim or cause of action.  The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of the other party in
its sole discretion.  This provision shall survive any termination of this Loan
Agreement or any other Loan Document.
 
8.16  Loan Monitoring.  At rea­sonable times and upon reasonable advance notice
to Borrower, PFG shall have the right to visit personally with Borrower up to
two times per calendar year at its principal place of business or such other
location as the parties may mutually agree, for the purpose of meeting with
Borrower’s management in order to remain as up-to-date with Borrower’s business
as is practicable and to maintain best practices in terms of lender loan
monitoring and diligence. Reasonable out-of-pocket costs, including travel and
lodging for up to two PFG staff for one of the two visits shall be at Borrower’s
expense and reimbursed in the same manner as other PFG expenses under this
Agreement.
 
8.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applica­ble paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise. Amounts set off in
brackets or parentheses are negative. The word “shall” is mandatory, the word
“may” is permissive, and the word “or” is not exclusive. The term “Agreement”
includes the Schedule.
 
9.18  Correction of Loan Documents. PFG may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as PFG provides Borrowers with written notice of such correction and allows
Borrower at least ten (10) Business Days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by both PFG and Borrower.
 
8.19  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California.  As a ma­terial part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and pro­ceedings relating directly or indirectly to this Agreement
shall, at PFG's option, be litigated in courts located within California, and
that the exclusive venue therefor shall be San Francisco County; (ii) consents
to the jurisdiction and venue of any such court and consents to service of
process in any such action or proceeding by personal de­livery or any other
method permitted by law; and (iii) waives any and all rights Borrower may have
to object to the jurisdiction of any such court, or to transfer or change the
venue of any such action or proceeding.
 
 
-16-

--------------------------------------------------------------------------------

 
 
8.20  Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FU­TURE INSTRUMENT
OR AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG
OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the San Francisco County, California Superior Court)
appointed in accordance with Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in San Francisco
County, California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of Code of Civil Procedure §§ 638 through 645.1,
inclusive.  The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to the Code
of Civil Procedure § 644(a).  Nothing in this paragraph shall limit the right of
any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.
 
[Signature Page Follows]
 


 


 
-17-

--------------------------------------------------------------------------------

 
 
Borrower:
EDGEWAVE, INC.
By /s/ Lou Ryan                                  
President or Vice President
By /s/ Thalia Gietzen                       
Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH III, L.P.
 
 
 
By /s/ Lorraine Nield                              
 
Name:  Lorraine Nield
 
Title: Manager, Partners for Growth III, LLC
Its General Partner
   



 
- Signature Page Loan and Security Agreement -

 
 

--------------------------------------------------------------------------------

 






Partners For Growth
 
Schedule to Loan and Security Agreement
 
 

Borrower: Edgewave, Inc., a Delaware corporation Address:
15333 Avenue of Science, Suite 100, San Diego, CA 92128
    Date:
January 30, 2011

 
This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH III, L.P. and the above-borrower of even date.  
 

--------------------------------------------------------------------------------

 
1.  LOAN (Section 1.1):
 

 
The Loan shall consist of a term loan in the principal amount of $1,500,000, all
of which shall be disbursed within one (1) Business Day of the satisfaction of
the conditions set forth in Section 9 of this Schedule (or waiver or deferral
thereof by PFG, in its discretion).

 

 
Repayment:
The principal amount of the Loan shall be repaid in 36 equal principal payments
of $41,666,67 each, plus interest, commencing on March 1, 2012 (such first
principal payment accompanied by a payment of interest accrued during the month
of February), and continuing on the same day of each month thereafter until the
Maturity Date on which date the entire unpaid principal balance of the Loan plus
any and all accrued and unpaid interest shall be paid.

 

 
Prepayment:
The principal of the Loan may not be prepaid in whole or in part during the
first year from the Effective Date. During the second year from the Effective
Date, Borrower may prepay the Loan in whole or in part subject to payment of a
prepayment fee equal to three percent (3%) of the amount(s) prepaid. During the
third year from the Effective Date and prior to the Maturity Date, Borrower may
prepay the Loan in whole or in part subject to payment of a prepayment fee equal
to two percent (2%) of the amount(s) prepaid. Principal prepayments shall be
applied to the principal payments on the Loan in the inverse order of their
maturity.

 

--------------------------------------------------------------------------------

 

2.  INTEREST.
 

 

 
Interest Rate (Section 1.2):
 

 
The Loan shall bear interest at a rate equal to 9.75% per annum, fixed.

 


 
-1-

--------------------------------------------------------------------------------

 
 
Interest shall be calculated on the basis of a 360-day year and a year of twelve
months of 30 days each for the actual number of days elapsed. Accrued interest
for each month shall be payable monthly, on the first day of each month for
interest accrued during the prior month.

--------------------------------------------------------------------------------

 
3.  FEES (Section 1.3):
 
Commitment Fee:$22,500, of which PFG acknowledges receipt, together with a
deposit of $2,500 held by PFG against Borrower’s obligation to reimburse fees
and expenses in connection with this Agreement.

--------------------------------------------------------------------------------

 
4.  MATURITY DATE
 

 
(Section 5.1): January 30, 2015.

--------------------------------------------------------------------------------

 
5.  FINANCIAL COVENANTS
 

 
(Section 4.1):Borrower shall comply with each of the following
covenants.  Compliance shall be determined as of the end of each month, except
as otherwise specifically provided below:

 

 
Cumulative Modified Net
 

 
Income / (Loss):
Borrower shall maintain Cumulative Modified Net Income / (Loss) during the 2012
calendar year of not less than ($3,000,000) (with dollar figures in parentheses
denoting a negative number). For example if Borrower had a Cumulative Modified
Net Loss of ($1,000,000) in January 2012 and a further Net Loss of ($1,500,000)
in February 2012, Borrower would breach this Financial Covenant if it had a
Modified Net Loss of more than ($500,000) in the month of March 2012.

 
 
For purposes of these Financial Covenants, “Modified Net Income / Loss” means
total Eligible Billings less GAAP expenses of COGS, operating expenses, plus
amortization of stock based compensation, depreciation, estimates for bad debt
and other non-cash accounting charges such as impairment of goodwill or long
lived assets.

 
 
For each month during the first calendar quarter of 2013, on a rolling
three-month basis, tested monthly at the end of each month, Borrower shall
maintain Modified Net Income / (Loss) of at least eighty percent (80%) of
Borrower’s Board-approved forecast/financial plan for Modified Net Income /
(Loss) for such period. For example only, the required minimum Modified Net
Income / (Loss) for the measurement month of January 2013 would include the
months of November 2012, December 2012 and January 2013.

 
 
For periods after the first calendar quarter of 2013, on a rolling three-month
basis, tested monthly at the end of each month, Borrower shall maintain Modified
Net Income / (Loss) of at least $1.00.

--------------------------------------------------------------------------------

 
 
-2-

--------------------------------------------------------------------------------

 


6.  REPORTING.
 

 

 
(Section 4.4):
Borrower shall provide PFG with the following:

 
 
(a)Monthly accounts payable, accounts receivable and deferred Revenue schedules,
aged by invoice date, and outstanding or held check registers, if any, within 30
days after the end of each month.

 
 
(b)Monthly unaudited consolidated Financial Statements, as soon as available,
and in any event within 30 days after the end of each month.

 
 
(c)Monthly Compliance Certificates within 30 days after the end of each month
and at each Loan request, signed by the Chief Financial Officer of Borrower,
certifying that as of the end of such month or as at such date of Loan request
Borrower was in full compliance with all of the terms and conditions of this
Agreement and setting forth calculations showing compliance with the financial
covenants set forth in this Schedule and such other information as PFG shall
reasonably request.

 
 
(d)Updates to the Representations, as and when required under Section 4.8.

 
 
(e)Annual Borrower Board-reviewed Budgets and Forecasts, as soon as available
and in any event within 30 calendar days  after fiscal year end.  

 
 
(f)Annual consolidated Financial Statements, as soon as available, and in any
event within 120 days following the end of Borrower's fiscal year, certified by,
and with an unqualified opinion of, independent certified public accountants
acceptable to PFG. If Borrower files a form 10-K with the Securities and
Exchange Commission and the same is available within said period through EDGAR,
this requirement will be deemed satisfied.

 
 
(g)Such other reports as PFG may reasonably request from time to time, including
copies of reports and statements provided by Borrower to the Senior Lender.

 


 
-3-

--------------------------------------------------------------------------------

 


7.  BORROWER INFORMATION:

 
Borrower represents and warrants that the information set forth in Part A,
Sections 1, 2, 3 (other than de minimis in relation to dollar value of
collateral), 4(a), 4(c), 4(d), 4(e), 5 and 6, and in Part B, Section 8, and Part
C Sections 11(a), (b) and (c) and Sections 12 and 13 of the Representations and
Warranties of the Borrower dated previously submitted to PFG and effective as of
the date hereof (the “Representations”) is true and correct as of the date
hereof and that all other information in the Representations is true and correct
as of the date hereof in all material respects.

 

--------------------------------------------------------------------------------



8.  ADDITIONAL PROVISIONS
 

 
(a)Senior Lender.  

 
 
(1)Senior Lender.  As used herein, “Senior Lender” means Silicon Valley Bank,
and “Senior Loan Documents” means all present and future documents instruments
and agreements entered into between Borrower and Senior Lender or by third
parties relating to Borrower and Senior Lender.

 
 
(2)Senior Debt Limit.  Borrower shall not permit the total Indebtedness of
Borrower to Senior Lender, other than Non-Overdue Senior Monetary Obligations,
to exceed $3,600,000 at any time outstanding, consisting of a $3,000,000 line of
credit and $600,000 in term debt (the “Senior Debt Limit”), including, but not
limited to, monies borrowed by Borrower, interest on loans due from Borrower,
fees and expenses for which Borrower is obligated, sums due from Borrower in
connection with issuance of commercial letters of credit, issuance of forward
contracts for foreign exchange reserve, and any other direct or indirect
financial accommodation Senior Lender may provide to Borrower.  

 
 
(3)Senior Loan Documents.  Borrower represents and warrants that it has provided
PFG with true and complete copies of all existing Senior Loan Documents, and
Borrower covenants that it will, in the future, provide PFG with true and
complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(b)Deposit Accounts.  Concurrently, Borrower shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’s security interest in said
Deposit Accounts, subject to the security interest of the Senior Lender.  Said
control agreements shall permit PFG, upon a Default, to exercise exclusive
control over said Deposit Accounts (subject to the rights of the Senior Lender).

 
 
(c)Subordination of Inside Debt.  All present and future indebtedness of
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on PFG’s standard form.  Borrower represents and warrants that there
is no Inside Debt presently outstanding, except as set forth in Exhibit
A.  Prior to incurring any Inside Debt in the future, Borrower shall cause the
person to whom such Inside Debt will be owed to execute and deliver to PFG a
subordination agreement on PFG’s standard form.

 

--------------------------------------------------------------------------------

 
9.  CONDITIONS
 

In addition to any other conditions to the Loan set out in this Agreement, PFG
will not make any Loan until PFG shall have received from Borrower, in form and
substance satisfactory to PFG, such documents, and completion of such other
matters, as PFG may reasonably deem necessary or appropriate, including that
there shall be no discovery of any facts or circumstances which would, as
determined by PFG in its sole discretion, negatively affect or be reasonably
expected to negatively affect the collectability of the Obligations, PFG’s
security interest in Borrower’s Collateral or the value thereof, including,
without limitation:
 
 
(a)duly executed original signatures of Borrower to the Loan Documents to which
Borrower is a party, including without limitation, this Agreement and the
Intellectual Property Security Agreement and related Collateral Agreements and
Notices, landlord consents and bailee waivers, and subordination agreements
among PFG, Borrower and holders of Subordinated Debt;

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
(b)Each Borrower’s respective Constitutional Documents and, where applicable, a
good standing certificate of Borrower certified by the Secretary of State or
other Governmental Body of the jurisdiction of formation of Borrower as of a
date no earlier than thirty (30) days prior to the date hereof, together with
foreign qualification certificate from the States of California and Delaware;

 
 
(c)a Secretary’s Certificate certifying the incumbency and signatures of the
relevant executive officers of Borrower, the appended Certificate of
Incorporation of Borrower, the appended Bylaws of Borrower, the appended
resolutions of the Board of Directors of Borrower authorizing the transactions
contemplated by this Agreement, the Warrant (as defined below) and the
Representations;

 
 
(d)account control agreements as required by Section 8(b) of this Schedule, duly
executed by Borrower and each relevant depositary institution in favor of PFG,
including from the Senior Lender;

 
 
(e)certified copies, dated as of a recent date, of Security Instrument searches,
as PFG shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such Security
Instruments either constitute Permitted Liens or have been or, in connection
with the Loan, will be terminated or released;

 
 
(f)the Representations, duly executed by Borrower,

 
 
(g)landlord consents executed in favor of PFG by Borrower’s principal office
lessor in respect of its premises in San Diego and, if required by PFG, each
other premises where Borrower holds Non-trivial Collateral, and
warehouseman’s/bailee waivers in respect of third party premises where
Non-trivial Collateral is stored or housed, including Borrower’s facilities in
San Jose, CA, Rohnert Park, CA, San Diego, CA and Ashburn, VA;

 
 
(h)if Borrower’s Constitutional Documents include a redemption or similar right
exercisable at the option of stockholders, which right would become exercisable
while any Loan is outstanding, the written waiver of such right by the requisite
stockholders until such time as all Obligations are indefeasibly paid and
discharged.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(i)duly executed Warrants in favor of PFG and its designees (the “PFG Warrant”)
to purchase 450,000 shares of Borrower’s common stock, in agreed form;

 
 
(j)the insurance policies and/or endorsements required pursuant to Section 5.2;

 
 
(k)payment of the Fees specified in Section 3 of this Schedule and PFG’s
expenses incurred in connection with the Loan;

 
 
(l)any third party consents required in order for Borrower to enter into and
perform the Loan Documents;

 
 
(m)a Subordination Agreement in agreed form between PFG and the Senior Lender;

 
 
(n)execution, delivery and (as necessary or appropriate) filing of all Security
Instruments;

 
 
(o)Subordination Agreements in favor of PFG from each holder from time to time
of those certain Secured Subordinated Convertible Notes issued by Borrower, as
such notes are described in Borrower’s Form 8K filed with the Securities and
Exchange Commission on or about December 9, 2011 and any amendments thereto or
replacements therefor (the “Secured Subordinated Convertible Notes”); and

 
 
(p)to the extent that the conditions to this Agreement have not been completed
as of the date hereof, a post-closing obligations letter in PFG’s customary form
by which PFG waives or defers performance of such conditions as PFG is willing
to defer in its sole business discretion.

 


 
[Signature Page Follows]


 
-7-

--------------------------------------------------------------------------------

 
 
 
Borrower:
EDGEWAVE, INC.
By /s/ Lou Ryan                                   
President or Vice President
By /s/ Thalia Tietzen                        
Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH III, L.P.
By /s/ Lorraine Nield                      
Name:  Lorraine Nield
Title: Manager, Partners for Growth III, LLC
Its General Partner



 
 
 
- Signature Page to Schedule to Loan and Security Agreement -
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Loan and Security Agreement
 


Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:
 
1. Unsecured Indebtedness owing to the Donald and Maureen Green Living Trust in
the principal amount of $300,000 under that certain Convertible Note dated
August 2, 2010 (the “Green Indebtedness”), as further detailed under “Inside
Debt”, below.
 


 
Section 7—“Permitted Investments”—Other Existing Permitted Investments:
 


 


 
Schedule Section 8 - “Inside Debt”:
 
1.Indebtedness owing to the Donald and Maureen Green Living Trust in the
principal amount of $300,000 under that certain Convertible Note dated August 2,
2010 (the “Green Indebtedness”), which Borrower may pay in accordance with the
terms thereof, other than by acceleration of the Green Indebtedness; provided,
however, no payments may be made at any time a Default or Event of Default has
occurred and is continuing or if a Default or Event of Default would reasonably
result from the making of any payment under the Green Indebtedness.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B to Loan and Security Agreement – Compliance Certificate
 


 
 
 
 
 

--------------------------------------------------------------------------------